Citation Nr: 1450768	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-15 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acute myelogenous leukemia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD), with generalized anxiety disorder and panic disorder without agoraphobia.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By a rating action in December 2009, the RO denied the Veteran's attempt to reopen his claims of entitlement to service connection for bilateral hearing loss and service connection for acute myelogenous leukemia.  Subsequently, in a Decision Review Officer's decision (DRO) in May 2011, the RO granted service connection for PTSD with generalized anxiety and panic disorder without agoraphobia, and assigned a 50 percent rating, effective July 10, 2009.  The Veteran perfected a timely appeal to those decisions.  The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in August 2012.  A transcript of that hearing is of record.  

By a DRO decision dated in August 2013, the RO denied the Veteran's claim of entitlement to a TDIU.  

On January 27, 2014, the Veteran appeared and testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

The Board notes the Court has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Additionally, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b) (1); however, is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities. See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  The Board finds that service connection in this case is established for more than one disability and entitlement to a TDIU is appropriately addressed as a separate issue on appeal.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a February 2007 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for acute myelogenous leukemia.  The Veteran did appeal.  

2.  The evidence received since the prior final denial does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for acute myelogenous leukemia.  

3.  By a rating action in February 2007, the RO denied service connection for bilateral hearing loss; the Veteran did not appeal that decision within one year of being notified.  

4.  The evidence associated with the claims file subsequent to the February 2007 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for bilateral hearing loss.  

5.  The Veteran's PTSD has been manifested by depression, anxiety, difficulty sleeping due to recurrent nightmares, irritability, suicidal ideations, social isolation, and Global Assessment of Functioning (GAF) scores ranging from 40-65, resulting in a disability picture that more nearly approximates that of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  The evidence does not show deficiencies in most areas such work, school, family relations, judgment, thinking, or mood; nor does the evidence show an inability to establish and maintain effective relationships.  

6.  The Veteran's PTSD is not shown to be productive of impairment which would result from such symptoms as obsessional rituals, illogical, obscure, or irrelevant speech, near continuous panic attacks, inability to function independently, disorientation, or neglect of personal hygiene.  

CONCLUSIONS OF LAW

1.  Evidence received relative to an application to reopen a claim of service connection for acute myelogenous leukemia is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

2.  The February 2007 rating decision, which denied entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  

3.  Evidence received since the February 2007 rating decision is new and material; therefore, the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

4.  The criteria for an initial evaluation in excess of 50 percent for PTSD with generalized anxiety disorder and panic disorder without agoraphobia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in July 2009 and August 2009 from the RO to the Veteran, which were issued prior to the RO decisions in December 2009 and May 2011.  An additional letter was issued in July 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The July 2009 letter also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the January 2014 Board hearing, the AVLJ asked the Veteran questions about the bases for the issues on appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ asked questions to ascertain the onset of symptoms and any nexus between current disability and service, as well as the severity of the service-connected PTSD.  The VLJ solicited information to ascertain the existence of any outstanding evidence that had been overlooked that might substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claims at issue.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran were adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating PTSD were made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  Factual background.

The Veteran entered active duty in January 1969.  His DD Form 214 indicates that he served in Vietnam, and was awarded the National Defense Service Medal, the Vietnam Service Medal with 3 Bronze Service Stars, the Republic of Vietnam Campaign Medal, and the Bronze Star Medal.  He served as an Armor Recon Specialist.  At his pre-induction examination in March 1968, an audiometric examination revealed pure tone thresholds of 15, 5, 5, and 15 at the 500, 1000, 2000, and 4000 Hertz levels in the right ear, and 15, 15, 15, and 15 at the same Hertz levels in the left ear.  On the occasion of his separation examination in September 1970, clinical evaluation of the ears was normal.  An audiometric examination revealed pure tone thresholds of 10, 0, 0, and 0 at the 500, 1000, 2000, and 4000 Hertz levels in the right ear, and 0, 0, 0, and 0 at the same Hertz levels in the left ear.  

The Veteran's initial claim for service connection for hearing loss (VA Form 21-526) was received in March 1989.  The Veteran indicated that he did not know when the condition began, but it had gotten worse in the last 2 years.  

By a rating action in April 1989, the RO denied the claims of entitlement to service connection for hearing loss.  This decision was based on a finding that the service treatment records (STRs) did not show any treatment for or a diagnosis of hearing loss, and the Veteran had not submitted any objective evidence of hearing loss since service.  The Veteran did not file a notice of disagreement with that determination within one year of the notification thereof in April 1989.  Therefore, the April 1989 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Received in November 2002 was an application for compensation for leukemia (VA Form 21-526).  Submitted in support of the claim were VA progress notes dated from January 2002 to January 2003.  These records reflect ongoing evaluation and treatment for a psychiatric disorder and leukemia.  A mental health note, dated in April 2002, indicates that the Veteran was referred for evaluation of depression.  The assessment was adjustment disorder with depression and anxiety; he was assigned a GAF score of 60.  The records indicate that the Veteran was seen in the emergency room in September 2002 with chronic sinusitis; at that time, a complete blood count (CBC) revealed a marked change from laboratory conducted in January 2002 when CBC was essentially normal.  The impression was abnormal CBC with immature cells suggestive of acute leukemia.  Subsequent treatment note in September 2002 reflects that the Veteran was diagnosed with acute myelogenous leukemia.  The Veteran was treated with chemotherapy.  In 2004, he had a bone marrow transplant.  

Received in March 2004 were VA progress notes dated from February 2004 to March 2004, which show that the Veteran received clinical attention and treatment for acute myelogenous leukemia.  

By a rating action in March 2004, the RO denied the Veteran's claim of entitlement to service connection for acute myelogenous leukemia; this decision was based on a finding that this condition did not happen in military service, nor was it aggravated or caused by service.  Although the Veteran filed a timely notice of disagreement, he did not file a substantive appeal after receipt of the statement of the case or submit additional evidence in support of the claim within one year.  Thus, the March 2004 claim became final.  

In a statement in support of claim (VA Form 21-4138), receive in June 2005, the Veteran indicated that he was seeking to reopen his claim of entitlement to bilateral hearing loss.  Submitted in support of the claim were VA progress notes dated from February 2005 to June 2005.  These records show that the Veteran received follow up evaluation for acute myelogenous leukemia and depression.  

Subsequently received were VA treatment records dated from October 2004 through September 2005 which show that the Veteran continued to receive clinical attention and treatment for acute myelogenous leukemia and a psychiatric disorder, diagnosed as adjustment disorder and depression.  

Of record is the report of a psychiatric evaluation conducted by Dr. Greenbrier Almond, dated in October 2005.  It was noted that the Veteran served in Vietnam.  He was married twice, and he worked as a barber until he became disabled.  It was noted that the Veteran was diagnosed with leukemia and had a bone marrow transplant in 2004.  The Veteran related that, as a result of his PTSD, he suffers from nightmares and flashbacks, which are often 2 to 3 times per week.  The Veteran indicated that he also suffers from startled response quite severe when a car backfires.  He admitted to hypervigilance and difficulty sleeping.  The Veteran also reported that he had bouts of depression from 1982 to 1985 while working with an ambulance service; therefore, he had to resign that position because the trauma reminded him of the trauma of Vietnam.  The Veteran related that he also suffered from problems with anger in the past prior to being placed on medication.  The Veteran noted that he experienced psychological reactions, including sweating, racing heartbeats and panic disorder.  The Veteran also noted that he has had avoidant behavior related to his combat experience; he also reported arousal symptoms associated with his PTSD.  

On mental status examination, the Veteran was casually dressed.  He showed a lot of agitation.  He appeared to be extremely nervous.  He used eye contact, but he teared up easily when describing his sergeant's suicide and his friend's helicopter crash.  The Veteran admitted to suicidality, especially after having had thoughts of suicide in 1997, at which time he sought help at the VA and receiving counseling.  He did not have any immediate intention or plan of suicide.  He denied any homicidal ideation or plan.  The Veteran reported having flashbacks and vivid nightmares.  He generally had been guarded and cautious to the point of being paranoid and distressful.  Generally, he has kept to himself.  It was noted that the Veteran was obsessive about his combat experience and avoids situations where he would be reminded of Vietnam.  The Veteran stated that he avoided crowds; he stated that he had phobias of open spaces and crowds.  The Veteran noted that his sleep is disrupted and appetite has been poor.  He was oriented in all spheres.  He was able to recall the past, recent, and immediate events, but he had amnesia or dissociative experience with names and some details of the Vietnam trauma.  The assessment was PTSD, combat-related; he was assigned a GAF score of 41.  The examiner noted that the Veteran has had suicidal ideation; he takes three different medications for PTSD, which has stabilized him to a point, but he is still losing function year-by-year as a progressive disorder.  

The Veteran was afforded a VA examination in January 2007.  It was noted that the Veteran was seen at the VA mental health clinic 5 times in 2002 with a diagnosis of adjustment disorder with mixed emotional features; he was depressed and was having marital difficulty.  It was noted that the Veteran attended weekly PTSD groups at the Vet Center.  It was noted that the Veteran served in Vietnam for one year.  He served as an armor recon specialist; in that position, he drove APCs, assisted infantry during firefights and he did recon work in APCs or jeeps.  The report also noted that the Veteran was married and divorced twice; he has one son, and he stays in contact with him.  The Veteran related that he gets along with everyone.  He denied any suicidal attempts.  The Veteran stated that he lived above, but he was socially active in church and with his neighbors.  

On examination, the Veteran was described as clean, neatly groomed and appropriately dressed.  The Veteran had a nervous smile.  His speech was unremarkable.  The Veteran was described as cooperative, friendly and attentive.  His affect was mildly constricted; his mood was anxious and dysphoric.  Attention was intact.  The Veteran was fully oriented; his thought process and content were unremarkable.  No delusions were noted.  The examiner noted that the Veteran had occasional initial insomnia but medication helped with sleep.  It was noted that the Veteran had intermittent waking and gets up briefly; he's had more frequent since being diagnosed with leukemia.  The Veteran reported having nightmares 2 to 3 times per month.  The Veteran also reported visual hallucinations.  No irrational behavior, panic attacks, or obsessive/ritualistic behavior was noted.  The Veteran admitted to having suicidal thoughts, but he denied any homicidal thoughts.  Impulse control was good.  The Veteran reported having vague visual images of rockets at night when he thinks about rocket attacks in Vietnam.  Memory was intact.  The examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The pertinent diagnosis was adjustment disorder with mixed emotional features; the Veteran was assigned a GAF score of 78.  The examiner stated that the Veteran showed mild impairment in psychosocial functioning, primarily from longstanding depression and anxiety symptoms.  He has pain and sad memories, avoids some reminders of combat, and his dysphoric.  It was also noted that his symptoms are sub-threshold for a PTSD diagnosis.  His stressors were reported to be indirect (crash helicopter that he was supposed to be in; wonders about the fate of a buddy; a friend committed suicide in the APC that he drove).  It was acknowledged that this is a marked contrast to the finding of the October 12, 2005 psychiatric evaluation.  The examiner noted that the diagnosis of adjustment disorder, mixed, refers to the Veteran's longstanding response to combat experiences and memories with anxiety and moderate depression.  It was determined that the depression is likely to be related to the diagnosis of leukemia as well.  His GAF score refers to the effect of adjustment disorder only on daily functioning.  

The Veteran was afforded an Audiological evaluation in February 2007.  At that time, it was again noted that he served in combat in Vietnam.  The Veteran reported being exposed to military noise as an armor recon specialist, which required him to run a track and motor operations.  The Veteran denied occupational noise; he stated that he has been a barber for 38 years.  He also denied any recreational noise exposure.  There was no family history of hearing loss, ear disease or head trauma.  It was noted that the Veteran has leukemia and had had chemotherapy and bone marrow transplant.  The Veteran also reported recurrent tinnitus which he claimed started ever since he was discharged from service in 1971.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
70
90
LEFT
10
40
60
80
90

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 76 percent in the left ear.  The examiner noted that the evaluation revealed normal to moderate hearing through 2K, slopping to a profound combined sensorineural hearing loss in both ears.  The pertinent diagnosis was sensorineural hearing loss, bilateral.   The examiner opined that it is less likely as not that the Veteran's hearing loss was caused by or a result of noise exposure.  The examiner explained that service entrance and discharge audiograms showed hearing to be within normal limits from 500 to 4000 KHz.  It was determined that the present hearing loss is a combination of the Veteran's illnesses and chemotherapy, and at 6000 to 8000 Hz noise exposure from the military service since he did not have occupational or recreational noise.  It was further determined that the tinnitus is most likely also service-connected since he reported hearing it as far back as 1971.  

By a rating action in February 2007, the RO denied the claim for service connection for hearing loss; this decision was based on a finding that hearing loss was not shown in service, and the current hearing loss was not caused by or a result of military noise exposure.  That rating action also determined that new and material evidence had not been received to reopen the claim for service connection for acute myelogenous leukemia.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in February 2007.  He did not appeal that decision; therefore, it became final.  38 C.F.R. § 20.1103.  

The Veteran's request to reopen his claims of entitlement to service connection for leukemia and hearing loss was received in July 2009.  The Veteran indicated that he was exposed to the traumas of war while in Vietnam; as a result, he developed hearing loss from the time he was in service and he continues to have problems today.  

Submitted in support of the claim were VA progress notes dated from February 2006 to June 2009.  These records show that the Veteran received follow up evaluation for acute myelogenous leukemia, status post allogeneic bone marrow transplant.  

On the occasion of an Audiological evaluation in August 2009, the Veteran indicated that he was a retired barber; he denied any occupational noise exposure.  The Veteran reported previous recreational noise exposure as a hunter.  It was noted that the Veteran had a history of past leukemia with chemotherapy and bone marrow transplant in 2004.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
70
85
90
LEFT
25
45
60
80
95

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 60 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss, normal to profound.  It was noted that tinnitus is at least as likely as not a symptom of hearing loss.  The examiner opined that the current tinnitus can most likely be attributed to military noise exposure and leukemia treatments.  

Of record is the report of a psychological evaluation conducted by Dr. Suzanne B. Wing in September 2009.  At that time, the Veteran reported that, prior to military service, his attitudes and behavior were "good" and he experienced no problems with either.  While in service, the Veteran drove armored personnel carriers with mounted mortars; he was involved in several firefights and the firing of mortars from his APC in combat support missions.  It was noted that the Veteran also witnessed APCs being blown up by mines, and he was exposed to dead and dismembered bodies.  He had friends who were killed.  On mental status examination, it was noted that the Veteran was neatly groomed and casually dressed.  He was pleasant, smiled often and he had a nervous laugh; he appeared to be extremely nervous, engaging in hand wringing and shaking especially in his hands.  His eye contact was appropriate and his speech was clear.  He was cooperative and answered all questions.  During the interview, his thoughts were relevant to the topic at hand and his train of thought was coherent and without disturbances of logic or bizarreness.  His speech was without evidence of unusual ideation.  His mood was pretty good.  His affect was one of nervousness and anxiousness.  There were no obvious indications of psychotic distortions, including ideas of reference, hallucinations, faulty perceptions or misinterpretations of consensual reality.  The Veteran denied having any current suicidal thoughts.  The Veteran related that, in 1999, he threatened to kill his wife and himself, and he was hospitalized as a result.  

The pertinent diagnoses were PTSD, chronic, severe; major depressive disorder, single episode, mild; generalized anxiety disorder; and panic disorder, without agoraphobia.  The examiner stated that, based upon the clinical interview and diagnostic tests, there was sufficient evidence to support the diagnoses of PTSD, depression, anxiety, and a panic disorder.  The Veteran was assigned a GAF score of 40.  The examiner stated that the medical and psychiatric disabilities interfere in various areas of life functioning, including unemployability, impaired judgment, concentration, required assistance in daily activities and panic attacks.  

The Veteran was afforded a VA examination in December 2009.  At that time, he reported taking Zoloft with good results; when he reduced the dose, he became more irritable, so he takes it as prescribed although he forgets a dose occasionally.  The Veteran indicated that he was divorced in 2004, but he stayed in touch with his children.  The Veteran noted that he has lived alone ever since the divorce; he is close to and socially interacts with his apartment complex manager and her husband.  The Veteran also noted that he attends church and is close to his fellow parishioners.  On examination, the Veteran was described as clean and appropriately dressed.  He was restless.  Speech was rapid.  The Veteran was cooperative and friendly.  His affect was constricted and mood anxious.  The Veteran was fully oriented.  Thought process and content were unremarkable.  No delusions were noted.  Judgment and insight were normal.  The Veteran related that he had trouble falling asleep 2 to 3 times per week.  He reported auditory hallucinations.  No inappropriate, obsessive or ritualistic behavior was noted.  The Veteran also reported waking up sweating with labored breathing and frightened 3 to 4 times per month.  He denied suicidal or homicidal thoughts.  Impulse control was good.  Remote and recent memory was normal; however, immediate memory was mildly impaired.  The Veteran reported recurrent distressing dreams of in-service events.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The pertinent diagnoses were generalized anxiety disorder, and panic disorder without agoraphobia; he was assigned a GAF score of 60.  The examiner stated that the Veteran's anxiety state was chronic and therefore was unlikely to improve significantly.  He was not participating in group or individual therapy that could help him learn ways to minimize his anxiety.  The examiner noted that the Veteran has close friends with whom he socializes and works around his apartment complex and stays in touch with his children.  The Veteran is quite anxious, but is friendly and easy to establish rapport with.  

Received in June 2010 were VA progress notes dated from August 2002 to May 2010.  These records show that the Veteran received ongoing clinical attention and treatment for a psychiatric disorder, acute myeloid leukemia, now in remission, and hearing loss.  

The Veteran was afforded another VA psychiatric examination in October 2010.  At that time, he indicated that he was currently being followed at the outpatient medical treatment center.  The Veteran noted that he was treated at his primary care clinic for chronic depressive symptoms on an ongoing basis.  He was currently receiving treatment for depression and anxiety by his primary care physician.  It was noted that the Veteran suffered anxiety and depressed mood on a daily basis, with moderate intensity over the past 10 years.  It was reported that the Veteran had been married and divorced twice; he has a son from his first marriage, but he has not had any contact with him for the past 2 years.  The Veteran reported that he lives alone, is socially active in church and with neighbors and friends.  On examination, the Veteran was described as clean.  Speech was unremarkable.  He was cooperative.  Affect was normal.  Mood was anxious.  The Veteran was fully oriented.  Thought process and content were unremarkable.  No hallucinations, delusions, or inappropriate behavior were noted.  The Veteran indicated that he gets real excited and his heart races to the point that he can't breathe; he noted that this occurs 2 to 3 times per week and lasts 30 to 45 minutes.  The Veteran stated that he sometimes gets real nervous and can't hold onto things.  He denied any suicidal or homicidal thoughts.  Impulse control was good.  Memory was normal.  It was noted that PTSD symptoms included recurrent and intrusive recollections of events, efforts to avoid thoughts, feelings or conversations associated with the trauma.  He also reported feeling of detachment or estrangement from others.  He also reported difficulty falling or staying asleep, irritability and outbursts of anger.  The pertinent diagnoses were PTSD, panic disorder without agoraphobia, and generalized anxiety disorder; he was assigned a GAF score of 55.  The examiner concluded that it is at least as likely as not that PTSD is related to the reported stressors from Vietnam.  

On the occasion of another VA psychiatric examination in February 2011, it was noted that the Veteran is seen on a regular basis in the primary care clinic of the Louis A. Johnson VAMC where he receives medication treatment for anxiety and depression.  The Veteran indicated that there had been no change since his last evaluation; he still had had no contact with is son or grandchildren.  It was noted that the Veteran continues to reside at his apartment building and helping the owners; he was also reportedly active in church.  No significant family relationships were noted.  On examination, the Veteran was described as clean in appearance.  Speech was unremarkable.  He was cooperative.  Affect was normal.  Mood was anxious.  Thought process and content was unremarkable.  No delusions, hallucinations, or inappropriate behavior were noted.  The Veteran reported frequent awakening, with panic attacks and diaphoresis at night.  The Veteran reported having severe panic attacks 2 to 3 times a week that occasionally interferes with functioning, such as causing him to drop objects.  He denied any suicidal or homicidal thoughts.  Impulse control was reported as fair.  Memory was normal.  The Veteran described himself as a very social person, with many friends, enjoying activities prior to service; however, after service, he became aggressive with many interpersonal problems, including anger and mood instability.  The pertinent diagnoses were PTSD, generalized anxiety disorder, and panic attacks without agoraphobia; he was assigned a GAF score of 55.  The examiner noted that both GAD and panic disorder are related to the Veteran's PTSD.  

The Veteran was afforded a VA audiological evaluation in July 2011 in order to determine the etiology of tinnitus.  The Veteran indicated that he noticed the tinnitus while in service.  The examiner noted that the Veteran has a diagnosis of hearing loss according to VA criteria and his tinnitus is at least as likely as not a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss.  It was determined that the Veteran's tinnitus is at least as likely as not caused by or a result of military noise exposure.  The examiner stated that the present tinnitus is most likely due to military noise exposure and leukemia treatment.  

On the occasion of a VA examination for PTSD in July 2011, the Veteran reported that there has been little change in his social and family status since the last VA examination; however, since then, 2 people close to him have passed away.  He continued to help around the apartments where he lives, and he continued to be involved in his church.  The Veteran noted that his goes fishing occasionally.  He related that his son has moved back to the area, but he does not see him much because he is busy.  The Veteran is very close to the manager of his apartment complex and his wife and he interacts with them on a daily basis.  It was noted that the Veteran is a retired barber; however, he has not worked since being diagnosed with leukemia in 2002.  The Veteran stated that, when he was working, there were times when he would feel nervous and needed to take a break before continuing with cutting hair.  The Veteran related that, since he was self-employed, he had the flexibility in his schedule when he experienced anxiety and could work around it; had he worked for someone else, his anxiety would have caused more vocational challenges.  It was noted that the Veteran was currently receiving medication prescribed by his primary care physician for anxiety; however, he was not being followed by a psychiatrist nor does he require psychotherapy at this time.  

The examiner observed that the Veteran currently suffered from anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, and impaired abstract thinking.  The examiner stated that the Veteran has been diagnosed with PTSD in the past, but he does not meet the criteria for PTSD at this time.  The pertinent diagnosis was generalized anxiety disorder; he was assigned a GAF score of 65.  Based on the examination, it was determined that the Veteran does not exhibit anxiety symptoms of a magnitude that precludes him from working or maintaining relationships.  

Of record is the report of a psychological assessment conducted by Dr. Wes Crum in September 2011.  It was noted that, as a result of the Veteran's combat experiences in Vietnam, he began experiencing symptoms of PTSD.  He first noticed that loud noises startled him and he experienced frequent nightmares of being in Vietnam.  It was noted that his current symptoms were characterized by recurrent distressing memories of being in active combat; he also had recurrent nightmares of being in active combat or seeing APCs blown up.  The Veteran also related that, when he was married, he startled his wife as he would reenact dreams.  After a nightmare, he often woke up with a panic attack.  The Veteran described symptoms of a panic disorder evidenced periods of intense fear, palpitations and seating.  He noted that these panic attacks occur 3 to 4 times a week; they appeared to be due to the direct physiological effects of a substance or a general medical condition.  The Veteran also began experiencing symptoms of depression over the last 10 to 15 years; he noted that the depressive symptoms are manifested by frequent sadness, crying episodes, and a depressed mood.  It was noted that the depressive symptoms are also characterized by difficulty staying asleep, irritability and being argumentative.  It also appeared that the Veteran experiences mild issues with visual hallucinations when he is significantly depressed.  

On mental status examination, it was noted that the Veteran appeared his stated age; he was very timid and passive.  He was described as alert, fully oriented and generally cooperative.  He was appropriately dressed with good grooming and hygiene.  It was noted that the Veteran had good eye contact; however, throughout the interview, he laughed nervously to alleviate tension while discussing his combat stressors.  It was also noted that the Veteran's anxiety level was significantly elevated throughout the interview; his psychomotor activity was overactive and fidgety.  He was cooperative and rapport was superficially obtained.  He related to the examiner in a friendly but distant manner.  The Veteran described his mood as "good" and his affect appeared constricted.  His speech was relevant and at an appropriate rate and volume.  Thought process was spontaneous, logical and coherent.  There was no evidence of any disturbance in form or content of thought; no delusions were observed.  It was noted that the Veteran appeared to have an adequate fund of knowledge; he denied current suicidal or homicidal ideations.  The examiner stated that, although he was alert, there was observed distractibility as he appeared to have a low level of concentration.  He did not demonstrate any difficulty understanding the verbal instructions regarding personality testing.  

The examiner stated that, based on the symptoms described by the Veteran and the results of objective psychological testing, the pertinent diagnoses were: PTSD, chronic; major depressive disorder, recurrent, severe with psychotic features; generalized anxiety disorder; and panic disorder without agoraphobia.  The Veteran was assigned a GAF score of 40.  The examiner opined that the Veteran's symptoms were persistent, debilitating and related to military service.  His symptoms of anxiety, depression, and PTSD cause clinically significant distress or impairment in social and interpersonal relationships.  At this time, he is unable to establish or maintain effective relationship due to his symptoms of paranoia, hypervigilance and distrust.  The examiner further observed that the Veteran's symptoms and functional limitations were reasonably consistent with his emotional impairments described in the evaluation.  

At his personal hearing in August 2012, the Veteran maintained that his psychiatric disorder has increased in severity since his last VA examination in July 2011; it was noted that the Veteran had recently had a psychological assessment in September 2011, at which time the examiner assigned a GAF score of 40, which clearly reflects a worsening of his symptoms.  It was argued that since the RO has conceded that noise exposure in service played a role in the Veteran's developing tinnitus, a similar conclusion can be reached for hearing loss.  It was also argued that the Veteran's acute myelogenous leukemia was caused by his exposure to herbicides during service.  The Veteran reported that his PTSD caused nighttime sweats and panic attacks.  He also reported difficulty sleeping; he usually wakes up tired.  The Veteran indicated that he was retired and divorced.  The Veteran stated that he had a lot of friends.  The Veteran testified that he usually tries to avoid large crowds; he stated that he gets real nervous and his heart starts to race.  The Veteran related that his MOS while in the military was as recon; he operated four diesel motors.  The Veteran stated that he was exposed to a lot of noise from the engines as well as from mortars; they did not really wear any ear protection.  The Veteran maintained that he began noticing problems with his hearing during service; he continued to have problems with his hearing after service.  

On the occasion of a VA examination in November 2012, it was noted that the Veteran's symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and mild memory loss.  The current diagnoses were PTSD, major depression, moderate; and generalized anxiety disorder.  The Veteran was assigned a GAF score of 51.  The examiner determined that there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

At his personal hearing in January 2014, the Veteran argued that his PTSD is more disabling than reflected by the rating currently assigned.  It was also argued that Dr. Crum's September 2011 opinion should be given more weight than the VA examiner's because Dr. Crum spent a lot more time with him and was a lot more thorough in describing his symptoms.  The Veteran maintained that service connection should also be granted for hearing loss since he is now service-connected for the tinnitus.  The Veteran testified that, while in service, he operated four deuce mortars; as a result, he was exposed to acoustic trauma from rocket attacks and gunfire.  The Veteran indicated that he was not exposed to loud noises after service because he worked as a barber.  It was argued that in granting service connection for tinnitus, VA admits that the Veteran suffered acoustic trauma to his ear.  Of course, you know, they also admit that he had -- he was in combat situations and that's why he's got the PTSD.  But then they said that his hearing loss was due to the leukemia and of course, he disagrees with that.  The Veteran maintained that he developed hearing loss about the same time that he began experiencing ringing in his ears, which was long before he was diagnosed with leukemia.  The Veteran related that he last worked in 2002; he stated that he can't handle large crowds or loud noises because both situations make him really nervous.  

IV.  Legal Analysis-New and Material Evidence.

A.  Reopening Service Connection for Bilateral Hearing Loss.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In an April 1989 rating decision, the RO denied service connection for bilateral hearing loss, finding that there was no treatment or finding of hearing loss during service, and no hearing loss had been shown to exist since military service.  The Veteran did not submit a notice of disagreement within one year of issuance of the April 1989 rating decision and no additional relevant evidence was received within one year of the rating decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  Subsequently, in a rating action in February 2007, the RO denied service connection for bilateral hearing loss, based on a finding that there was no evidence of hearing loss in service and no evidence of a nexus of the current hearing loss disability to service.  

Evidence received since the February 2007 RO decision consists of VA treatment records, VA audiological evaluations in August 2009 and July 2011, and statements from the Veteran, to include his August 2012 and January 2014 hearing testimonies.  Notably, in a statement in support of claim, dated in July 2009, the Veteran maintained that he was exposed to acoustic trauma in Vietnam; as a result, he developed hearing loss and tinnitus from that time to the present.  In addition, following the VA audiological evaluation in August 2009, the examiner reported a diagnosis of bilateral sensorineural hearing loss, normal to profound.  It was noted that tinnitus is at least as likely as not a symptom of hearing loss.  The examiner opined that the current tinnitus can most likely be attributed to military noise exposure and leukemia treatments.  In July 2011, a VA examiner noted that the Veteran has a diagnosis of hearing loss according to VA criteria and his tinnitus is at least as likely as not a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss.  It was determined that the Veteran's tinnitus is at least as likely as not caused by or a result of military noise exposure.  The examiner stated that the present tinnitus is most likely due to military noise exposure and leukemia treatment.  

The Board finds that the Veteran's assertion that he was exposed to noise in service and has since that time experienced hearing loss as well as tinnitus, as recorded in the VA audiological evaluation in August 2009 and the January 2014 hearing transcript, suggests a possible relationship between the Veteran's current hearing loss and military service.  Moreover, the VA examiner's statement that the Veteran's tinnitus, which is service-connected is a symptom of hearing loss and was developed due to acoustic trauma, also suggests a possible relationship between hearing loss and military service.  This evidence is new as it was not previously of record when the prior decision was made. That is, the previous evidence showed only that the Veteran had been diagnosed as having sensorineural hearing loss.  Further, it is material because it is supporting evidence of a nexus between a currently diagnosed hearing loss and military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  It is also material because, as discussed in further detail below, it satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Shade, supra.  

As a result, the Board finds that the VA audiological examinations in August 2009 and July 2011, as well as the Veteran's January 2014 hearing testimony, all of which are presumed credible, see Justus, supra, constitute new and material evidence.  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Based upon the reasons for the prior denial, the evidence suggesting a relationship between the Veteran's hearing loss and service is new and material.  Specifically, the evidence cures one of the evidentiary defects that had previously existed.  Therefore, the claim of entitlement to service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Acute myelogenous leukemia.

The RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for acute myelogenous leukemia in February 2007.  In making its decision, the RO noted that a claim for service connection for acute myelogenous leukemia had been denied in March 2004; at that time, the denial was based on a finding that acute myelogenous leukemia was not shown in service, nor was it shown to be related to active service.  At the time of the March 2004 determination, there was evidence of a post service diagnosis of acute myelogenous leukemia, but no competent evidence of a nexus to service, to include exposure to Agent Orange.  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final February 2007 rating decision.  Since that decision, the relevant evidence that VA has received consists of additional statements from the Veteran, VA treatment records showing residuals of treatment for acute myelogenous leukemia, and Veteran's testimony offered at hearings in August 2012 and January 2014.  

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the February 2007 final rating decision.  But the Board finds that none of this new evidence is material.  None of the evidence relates to the central unestablished facts necessary to substantiate the Veteran's service connection claims here - that the Veteran incurred acute myelogenous leukemia in service, or that in-service disorders are medically related to the current residuals of the Veteran's acute myelogenous leukemia.  The Board further notes that acute myelogenous leukemia (AML) cannot be presumptively service connected under 38 C.F.R. § 3.309(e) as it is not listed under that regulation.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  See also 38 C.F.R. § 3.156(a), and Hickson v. West, 12 Vet. App. 247, 251 (1999).  The record therefore continues to lack new and material evidence.  

Accordingly, the claim to reopen the service connection claim for AML is denied.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


V.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The severity of the Veteran's PTSD is rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV. 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

In the applicable rating criteria, use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rater is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See38 C.F.R. § 4.126 (2013).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3 (2013).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Board concludes that the evidence of record demonstrates that the Veteran's disability picture for his service-connected PTSD most nearly approximates the criteria for the currently assigned 50 percent evaluation under Diagnostic Code 9411, and no more.  The Veteran has been consistently described as having PTSD symptomatology that includes constant depression, recurring nightmares, difficulty sleeping, anxiety, occasional panic attacks, irritability, started response, and social isolation.  The Veteran has reported that he has problems with large crowds and had a tendency to become anxious.  However, on examination, in October 2009, he was friendly, cooperative, with no signs of anger or agitation.  His thoughts were described as unremarkable.  He was assigned a GAF score of 60.  A report from a private psychologist, dated in September 2009, described the Veteran as a very nervous person and quoted the Veteran as saying that "he is not in his right mind to do things for himself."  The Veteran was diagnosed with PTSD, chronic, severe and he was assigned a GAF score of 40.  However, during a subsequent VA examination in October 2010, it was noted that the Veteran lived alone, was socially active in church and with neighbors and friends.  He was then assigned a GAF score of 55.  

On VA examination in July 2011, the examiner noted that the Veteran has continued to have nightmares, frequent waking recollections, depression, avoidance, irritability, hypervigilance and exaggerated startled response.  The examiner also noted that the Veteran's symptoms only indicated a mild level of PTSD.  He noted that, based on the examination, the Veteran did not exhibit anxiety symptoms of a magnitude that precludes him from working or maintaining relationships.  In fact, his own reprit is that he had anxiety while working as a barber but it did not prevent him from maintain his business.  The examiner reported that the Veteran's GAF score was 65.  A private psychological assessment, dated in September 2011, noted that the Veteran's symptoms were persistent, debilitating and related to military service.  His symptoms of anxiety, depression, and PTSD cause clinically significant distress or impairment in social and interpersonal relationships; he assigned a GAF score of 40.  Following a VA examination in November 2012, the examiner determined that there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran was assigned a GAF score of 51.  

In light of the above clinical findings, the Board is of the view that the Veteran's findings, particularly in view of the VA examiners' above-addressed descriptions of the Veteran's PTSD symptomatology, demonstrates that the service-connected PTSD is productive of reduced reliability and productivity, characteristic of pertinent disability criteria warranting no more than the currently assigned 50 percent rating.  In this regard, the Board finds that the evidence shows that the Veteran has chronic sleep disturbance, nightmares, intrusive thoughts, exaggerated startle response, avoidance behavior, disturbances in motivation and mood, impairment of concentration, and moderate impairment in occupational and social functioning due to his PTSD.  

The evidence of record is totally devoid of any report of obsessional behavior, illogical speech, or irrelevant speech such as to warrant a 70 percent evaluation for PTSD.  The Board would point out that the record shows no findings or objective evidence of any of the criteria required for a 70 percent evaluation.  And, while the Veteran has reported occasional panic attacks, there was no evidence of near-continuous panic, any symptoms of suicidal ideation, obsessional rituals, impaired intellectual functioning, or impaired judgment.  It is also noteworthy that the examiners noted that the Veteran stopped working due to his acute myelogenous leukemia rather than his PTSD.  The Veteran reported that he has problems with crowds and admitted has been married and divorced twice partly due to his PTSD; clearly, the evidence shows reduced reliability and some problems with interpersonal relationships.  However, the evidence does not suggest that his PTSD symptoms are of such severity to warrant a rating of 70 percent or higher.  Accordingly, the Board concludes that the veteran does not meet or nearly approximate the level of disability required for an evaluation in excess of 50 percent for his PTSD.  

The Board observes that GAF scores from 40 to 65 have been assigned.  Although a GAF score does not fit neatly into the rating criteria, a GAF score is evidence.  In reviewing the GAF scores along with the medical findings, we believe they are consistent with symptoms causing moderate to serious impairment in social and occupational functioning with reduced reliability and productivity.  The Board empathizes with the social and occupational difficulties caused by the Veteran's PTSD symptoms; however, the evidence of record does not establish that he has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant an evaluation in excess of 50 percent.  To the extent that one examiner entered a GAF of 40, that GAF is inconsistent with the other evidence of record.  Accordingly, the Board accords the opinion of Dr. Crum less probative value.  

Even when we consider the lower scores, the range between 51 and 65 still represents no more than moderate symptoms.  The Board accepts that the Veteran's impairment is subject to change, but the broad range of disability remains that contemplated by the 50 percent evaluation.  

Accordingly, the Board finds that the evidence reflects that the Veteran's PTSD with generalized anxiety disorder and panic disorder without agoraphobia more nearly approximate the criteria for a 50 percent disability rating, not the criteria for a higher rating.  38 C.F.R. § 4.7; 38 C.F.R. § 4.130, DC 9411.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b) (1) (2013).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b) (1) (2013); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.  

ORDER

The application to reopen the claim for service connection for bilateral hearing loss is granted.  

The application to reopen the claim for service connection for acute myelogenous leukemia is denied.  

An initial rating in excess of 50 percent for PTSD with generalized anxiety disorder and panic disorder without agoraphobia is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The reasons for remand are set forth below.  

Having determined that the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).  

At his personal hearing in January 2014, the Veteran testified that his hearing loss developed as a result of being exposed to loud noises from the engines and mortars.  The Veteran testified that, while in service, he operated four deuce mortars; as a result, he was exposed to acoustic trauma from rocket attacks and gunfire.  The Veteran indicated that he was not exposed to loud noises after service because he worked as a barber.  It was argued that in granting service connection for tinnitus, VA admits that the Veteran suffered acoustic trauma to his ear.  Of course, you know, they also admit that he had -- he was in combat situations and that's why he's got the PTSD.  But then they said that his hearing loss was due to the leukemia and of course, he disagrees with that.  The Veteran maintained that he developed hearing loss about the same time that he began experiencing ringing in his ears, which was long before he was diagnosed with leukemia.  

The Veteran's August 2009 VA Audiological evaluation reported normal to profound sensorineural hearing loss in both ears.  Thus, the record reflects a current hearing loss disability.  See 38 C.F.R. § 3.385 (2013).  However, the VA examiner failed to provide an opinion regarding the etiology of such hearing loss.  The Court has held that when the medical evidence is inadequate, the Board is always free to supplement the record by seeking an advisory opinion or ordering a medical examination that clearly support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For these reasons, a remand is required.  Upon remand, the RO should arrange for the Veteran to undergo a VA examination by a physician in order to obtain a competent medical opinion as to whether the Veteran's current bilateral hearing loss is consistent with acoustic trauma during military service.  38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted above, in an August 2013 DRO decision, the RO denied entitlement to a TDIU.  In an attachment to VA Form 9, received in September 2013, the Veteran expressed disagreement with the denial of this claim.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to this issue.  Manlincon v. West, 12, Vet. App. 238 (1999).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 


1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his bilateral hearing loss.  After securing the necessary release, the AOJ should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified of the problem.  Regardless of the Veteran's response, the AOJ should obtain all outstanding VA treatment notes which are not already in the claims folder.  

2.  Schedule the Veteran for an Audiological examination to determine the current nature and likely etiology of the Veteran's hearing loss.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any current bilateral hearing loss had its onset during the Veteran's military service, or are otherwise causally related to any incident thereof, to include noise exposure or other acoustic trauma.  When rendering this opinion, the examiner is to concede that the Veteran was exposed to acoustic trauma while in service.  Complete rationale should be given for all opinions reached.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  



3.  Then, the RO/AMC should review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the September 2013 notice of disagreement, including issuance of an appropriate statement of the case (SOC), pertaining to the issue of entitlement to a TDIU, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.  Thereafter, if a timely substantive appeal is filed, the case should be returned to the Board for appellate review.  

5.  Thereafter, the RO/AMC should readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


